Citation Nr: 1434847	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  04-27 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder, to include post-operative residuals of surgery for degenerative disc disease.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty in the Army from February 1970 to December 1971, with service in Vietnam from August 1970 to August 1971, and in the Air Force from October 1973 to April 1974, and was released to the Michigan Air National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

A thoracolumbar spine disorder, to include post-operative residuals of surgery for degenerative disc disease, and a cervical spine disorder are unrelated to his military service, or to any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar spine disorder, to include post-operative residuals of surgery for degenerative disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Here, RO correspondence in July 2007 and May 2008 to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Also, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as VA and his identified private medical treatment records.  In December 2011, the RO requested the Veteran identify or submit any additional records to support his claims.  However, the Veteran did not execute and return any releases for obtaining such records.  Thus, the absence of any chiropractic records in 1986 and records of a private physician in 1986 concerning the Veteran's being unable to work for two weeks, or additional records of his being on light duty in 1988, all prior to the first of several postservice injuries, is due solely to the lack of cooperation in executing and returning the needed releases to obtain such records.  Indeed, the significance and relevance of such records could not have escaped the attention of the Veteran's legal representative inasmuch as this was a significant factor in the Board's 2009 decision denying the claim.  

Also, medical opinions concerning the Veteran's spine disorders were obtained in 2008 and 2012.  In October 2013 the Veteran's attorney requested copies of all documents since April 1, 2009.  In February 2014 the attorney was provided copies of such documents.  Thus, the Veteran's attorney was aware of the contents of the VA medical opinion obtained in April 2012.  The adequacy of the examination and medical opinion in 2012 has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Nevertheless, for reasons explained in greater detail below, the Board finds that VA medical opinions rendered in 2008 and 2012 are adequate and provide sufficient explanation and rationale for the conclusions reached upon which to render a fair adjudication of the claims.  Accordingly, the Board finds that a further medical opinion regarding these disorders is not required.  See McLendon v. Nicholson, 20 Vet. App. 70 (2006).  

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

The Veteran's service personnel records revealed that he was awarded a Combat Infantryman Badge.  His service treatment records reveal that he received treatment for a left foot injury in September 1970 while in the Republic of Vietnam.  Service treatment records from the Veteran's first period of service show that he injured a left ankle ligament in August 1970, which was casted the next month, but are silent as to any complaints of or treatment for a spine disorder except that the report of his separation examination in November 1971, noted that his spine was abnormal, and that he had "back pain since Nam."  An orthopedic consultation was then scheduled and noted his complaints of pain in the right hand, left ankle, and thoracic spine.  A physical examination of his back was negative.  X-ray examination of the thoracic spine was negative.  The report concluded with a diagnosis that no pathology was found.  

The March 1973 examination for enlistment into the Air Force was negative for any back or neck disorder, as was an adjunct medical history questionnaire which shows that the Veteran reported not having or having had recurrent back pain; arthritis, rheumatism, or bursitis; any bone joint or other deformity; and neuritis.  

In December 1971, the Veteran filed a claim seeking service connection for two disorders, hepatitis, and a left ankle injury.  The claim was silent as to any reference to a lumbar or cervical spine disorder.  In January 1972, the Veteran underwent a VA physical examination at a VA facility in Allen Park, Michigan.  The report of this examination was silent as to any complaints or diagnoses of any cervical or lumbar spine disorders.  In a September 1973claim for VA benefits, the Veteran again did not mention a lumbar or cervical spine disorder.  

The report of the Veteran's enlistment examination into his second period of active duty in March 1973 found that his spine as normal.  Service treatment records during this second period of active service are silent as to any ongoing complaints of or treatment for a chronic spine disorder.  His April 1974 separation examination found that his spine was normal, and in an adjunct medical history questionnaire, the Veteran denied having any recurrent back pain.  

In support of the Veteran's claims for service connection he submitted a statement indicating that he had appointments with a chiropractor in July and August 1986.  He further submitted a physician's statement dated in September 1986, which noted that the Veteran had been examined and that he was unable to work for two weeks.  Also, he submitted medical records dated in September 1988, which noted that he should be placed on light duty for ten days.  The underlying disability in each of these records was not indicated.  

A chiropractic treatment report of S. H., D. C., dated in March 1991, noted that the Veteran had been receiving treatment for his back since December 1990 for a traumatic acceleration-deceleration injury.  The report noted that a cervical x-ray had revealed a reversal of the normal cervical curve, as well as osteophytes on the anterior borders of C5 and C6.  X-ray examination of the lumbar spine revealed a narrowed disc space between L5 and S1. The report noted that all x-ray examinations were negative for fracture and bone pathology.  X-ray documented degenerative changes, which were probably pre-existing, were significantly aggravated by the Veteran's accident.  The report concluded with diagnoses of acute traumatic acceleration-deceleration injury, degeneration of cervical intervertebral disc and lumbosacral sprain/strain.  

Subsequent treatment records show that the Veteran had another postservice back injury in 1992.  Specifically, a treatment summary letter in April 1993 demonstrates that the Veteran was injured when "he slipped and fell at work in October of 1992.  His feet shot out from under him and he landed on his left hip and shoulder and neck."  The report noted that since that time he has had diffuse neck pain, low back pain, and progressive left leg pain, and that he had never been pain free since this accident.  A myeleogram and computerized tomography scan of the lumbar spine demonstrated that he had significant disc bulges from L3 thru S1.  

The Veteran had a left L3-4 laminectomy and discectomy at a private facility in July 1993.  

In January 1994, Dr. C. V. D. V. reported, in conjunction with a Workers Compensation claim, that the Veteran had three degenerative discs, including at L3-4, with spinal stenosis due to congenital spinal stenosis, in addition to disc bulging.  Neither his degenerative changes nor spinal stenosis were due to the Veteran's accident a year and a half earlier (i.e., about 1992) but were due to his body habitus.  However, Dr. V. found that the ruptured L3-4 disc was due to his accident, as well as the ruptured disc at L5-S1.  Dr. V. indicated that at L4-5, the Veteran had disc bulging and spinal stenosis, which was not felt to be due to the noted accident but was probably a precursor to the same problem that he had at L3-4 and L4-5.  It was felt that the Veteran would be susceptible to a recurrence of injury.  

Dr. J. Z. reported in April 1994 that the Veteran's records were reviewed, including his clinical history, and an examination and x-rays were done.  The Veteran's problem was the rating provided by another physician in conjunction with a Workers compensation claim.  It was noted that there was an L3-4 herniation as a result of an accident and following two surgeries he had persistent pain.  Dr. Z. stated that the Veteran subsequently developed lumbosacral degenerative joint disease and would not be able to perform strenuous activities in the near future and possible forever.  

The Veteran filed his initial claim for service connection for disability of the back and neck in March 1994.  

At the 1995 hearing before the RO, the Veteran testified that his lumbar and cervical spine problems developed in Vietnam during his first period of military service.  He testified that he had had to jump out of helicopters from a height of 15 feet or more with a fully loaded ruck sack, weighing 70 to 80 pounds.  On one particular incident, in the early part of his tour of duty in Vietnam, he did not land properly and his head hit the ground and he had felt numbness in his left leg.  About two weeks later, he had torn a ligament in his leg and was sent to a hospital for treatment.  He stated that at that time he reported that there was something wrong with his neck and back.  He was then told that because he was going to have a cast placed on his leg, he could use that opportunity to rest his neck and back.  X-rays were not taken.  Subsequently, the Veteran stated that reinjured the ligament in his leg and was placed on guard duty, which provided a further chance to rest his neck and back, even though he still complained.  On this second occasion, the Veteran indicated that it was possible that spinal x-rays might have been taken.  While in Vietnam, he thought that his ruck sack was cutting off the circulation in his arms, causing numbness and tingling, but could not understand how that would cause his left leg numbness.  He testified that later, he understood from doctors that his sciatic nerve was affected.  Upon returning to the United States, the Veteran testified he was stationed in Texas from August to December 1971, but could not recall seeking treatment or having a recurrence of neck and back problems, but might have been given muscle relaxants.  

The Veteran testified that in his postservice employment he had to use sick leave because of recurring spinal pain.  In January 1972, the Veteran stated he had gone to VA and complained about having hepatitis, as well as low back and neck pain, and he was examined for his torn leg ligament but did not have x-rays of his spine.  The Veteran testified that he had continued to have neck and low back symptoms since service, which had progressively worsened.  The Veteran's wife testified that she had met the Veteran in approximately 1983, and he had lost some time from work because of his back, and had continued to have back pain.  The Veteran was given an additional 30 days to obtain and submit any supporting evidence.  It was suggested that records of his second period of service, in the Air Force, might contain mention of any spinal problems.  

Private clinical records dated in July 1995, noted that the Veteran had chronic low back pain due to degenerative disc disease.  Records dated in December 1996 and May 2000, noted that the Veteran was in a car accident in 1996 and had back and neck pain at that time.  

A treatment report in March 2004, from L. D., M.D., noted that the Veteran had a documented history of a small disk herniation in 1993 of the left L5-S1, and that he was in an automobile accident in December 2003.  The diagnosis was neck pain, status post auto accident, and low back pain, right hip pain, status post auto accident.  

A September 2004 progress note of Dr. D. noted the Veteran's had multi-level degenerative disc disease, and that neck and back pain that had been present for several years, and the Veteran related this back to carrying heavy packs and having to jump out of helicopters in the military.  Dr. D. felt that the neck and back problems were old problems, and that the Veteran's activities during service "plus the fact that he relates back pain going back to that time certainly point to the fact that that was a contributing factor."  In a separate opinion letter of that same date it was reported that the Veteran related having had chronic neck and back pain since he had to jump out of helicopter during service, and the pain had progressed since that time.  Based on the Veteran's statements of having had low back pain during service, which had persisted since then, Dr. D. felt that the Veteran's service endeavors were "certainly one of the causing factors in his chronic low back problems" and neck problems.  

An October 2004 medical opinion letter from T. K., N.P. reported that the Veteran had been treated for his cervical and lumbar spine disorders since 1997.  T. K. noted that the Veteran reported an in-service history of "parachuting while in the Special Forces."  It was opined that this was a contributing factor in the degeneration and underlying pathology of the Veteran's chronic pain, and that his involvement in a motor vehicle accident in December 2003 further exacerbated his cervical and lumbar spinal disorders.  

At the 2006 hearing before the Board, the Veteran testified that he had no back problems prior to service.  He testified that he had been in a special operations unit in Vietnam, assisting fire bases which were overrun.  He stated that he and his unit had to jump out of helicopters from 10 to 15 feet off the ground, with fully loaded back backs weight up to 60 pounds.  The Veteran indicated that private physicians had opined that this impact had caused his back problems.  He stated that during service he had asked to have his neck and back evaluated when he was treated for a left ankle injury.  A month after discharge from his first period of service, the Veteran stated that he had sought VA treatment at Allen Park, Michigan, for his back and neck and he believed that x-rays were taken at that time.  He indicated that he did not have documentation of his having sought treatment for his neck and back in the 1970s but he had sought treatment in 1986 and 1988.  The Veteran testified that he had had a slip-and-fall injury in 1994, but he had sought treatment for his back and neck in the 1980s, prior to this injury, and a physician had indicated that something else, which existed prior to the injury, was responsible for his degenerative changes or spinal stenosis, and not the slip-and-fall injury.  The Veteran testified that the 1986 physician's note excusing the Veteran from working was because of neck and back problems and that he has seen a chiropractor in 1986 for back problems.  The clinical notes in 1988 from Shelby Surgical Associates were to excuse him from heavy lifting due to his back problems.  

A July 2007 follow-up opinion letter from T. K. reported that the Veteran's jumping out of helicopters during service was a contributing factor in the degeneration and underlying pathology of his chronic pain, and that the 2003 vehicular accident was an "additional insult" to the already compromised spine, causing exacerbation of pain.  

A November 2004 opinion letter from D. R., D.C., indicated that he had treated the Veteran since June 1997.  The Veteran's history of jumping out of helicopters with a weight on his back during service was noted.  D. R. stated that this would cause an enormous amount of pressure on the spine, permanently damaging the discs and facet joints, and lead to degeneration, disc bulging, and spinal stenosis.  In a July 2007 follow-up statement, D. R. noted that the Veteran's in-service activities, including jumping out of helicopters, could permanently damage the disc and facet joints; as well as lead to disc degeneration, disc bulges, and spinal stenosis in specific areas of the spine, as seen in the Veteran.  

On VA spinal examination in September 2008 a VA examiner reviewed the evidence of record.  The report noted that the Veteran related a history of back problems beginning with several airborne assaults during service in the early 1970s.  The Veteran's service treatment records and post service medical treatment were summarized, including that the 1971 reference to back pain at separation, which made no reference to neck pain and that notes to excuse him from work in the 1980s did not specify the reason.  The examiner indicated that only since the post service injury in 1993 did the Veteran receive constant treatment for the neck and low back.  Following a physical examination, the diagnoses were degenerative disc disease and degenerative joint disease of the lumbosacral spine, status post laminectomy, with residuals; and degenerative disc disease and degenerative joint disease of the cervical spine, with radiculopathy, and residuals.  The VA examiner opined that without better documentation of problems with his back, the Veteran's current cervical and lumbosacral spine disorders could not be linked to his military service without resorting to unfounded speculation.  In support thereof, the VA examiner noted that there was only one notation of any back complaints in service on his 1971 separation examination with no clinical abnormality found, and there was no subsequent mention of any problems in the Veteran's later service treatment records, including his re-enlistment examination and subsequent examinations in the early 1970s.  Moreover, the examiner noted that there was no mention of any other problems with the back and the neck until at least the 1980s.  

Specifically, that examiner stated:

I can find no evidence of any problems in military service, only the one note on one examination in 1971.  There is no subsequent mention of any problems in the veteran's service record which indicate several re-enlistment and further examinations in the early 1970s.  No mention of any other problems with the back and neck until the earliest mention which was the late 1980s when there are excuse from a medical provider.  The real documentation, however, does not begin until the early 1990s.  The veteran has clearly has [sic] problems at this time; however, in the absence of better documentation of problems, I cannot connect the vague reference in the military service to the present conditions without resorting to unfounded speculation.  

Thereafter, the Veteran underwent a VA spinal examination in April 2012, at which time the examiner reviewed the evidence of record.  The Veteran reported that his back started hurting while he was in Vietnam.  He had jumped out of a helicopter from a height of at least 12 feet, hitting his head on the ground.  He had had at least 30 dumps from this height, landing on his feet.  Reportedly, his pain had gotten progressively worse since then.  

The examiner stated that a review of the service treatment records showed that the only instance of a complaint of back pain during service was at the November 1971 separation examination when he reported having had "back pain since [Viet]Nam."  An orthopedic evaluation at that time revealed no findings of back problems.  During service, there were no medical visits for complaints of back or neck pain despite separate visits for other conditions, such as a skin rash after shaving, a wart on his finger, and a bloating sensation.  There were no relevant complaints on his 1972 VA examination following his 1971 discharge from service.  The examiner noted that records of service in the Reserves showed a visit in September 1974 for pain in his left side but an examination found no tenderness or masses, and a prescription was given for Maalox, which would be for treatment of an abdominal complaint and not a back complaint.  The examiner also noted medical history questionnaires in September 1975 and August 1976 reported no history of back or neck illness or injury.  

On reviewing the claims files, the first evidence which the examiner found of spinal abnormalities was an imaging study in October 1992 which showed degenerative joint disease of the cervical spine but also revealed normal vertebral body heights for the cervical and lumbar spinal segments, and no compression fractures or wedging were apparent.  The examiner further explained that compression fractures would be a likely finding with repetitive impact injuries from jumping or falling from significant heights, for example, from jumping from helicopters as described by the Veteran.  

The examiner further observed that private treating physicians had made theoretical statements regarding the cause of the Veteran's degenerative joint disease of the spine, and these were based upon the Veteran's self-described injuries and history as a cause of his spinal conditions.  Their statements did not indicate a review of the service treatment records or documented instances of ongoing complaints after military service until the 1990s.  Also, the September 1986 note that the Veteran was not to return to work did not indicate what problem was being treated.  The examiner stated that the medical explanations from private treating sources did not support a conclusion that the Veteran's current back and neck conditions were a result of his military service. 

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.   Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304 (2013).  The effect of this law is that service connection will not be precluded for combat veterans simply because of the absence of notation of a claimed disability in the official service records.  However, the law does not create a presumption of service connection, and service connection remains a question that must be decided based on all the evidence in the individual case.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  The Board finds that the Veteran's statements of jumping from helicopters during military service and incurring back pain in service are consistent with the circumstances of his military service.  Id. 

With respect to the Veteran's statements and testimony, first elicited many years after service discharge, of having had continuous neck and low back pain as establishing continuity of symptomatology and, thus, a nexus between current neck and low back disability, including any arthritis, and his military service, a layperson's statements are competent evidence as to what comes through the senses, such as pain.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, to the extent that the Veteran's statements and testimony are that he had continuous neck and low back pain since his military service, the Board finds these statements not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  While he complained of back pain on one occasion at discharge from his first period of active service, an orthopedic evaluation at that time was negative for any abnormality.  The evidentiary record as to complaints relative to his cervical and thoracolumbar spinal segments is silent for (1) the immediate postservice years after his first period of active service, (2) during his second period of active service, and (3) for approximately twelve years after his second period of active service.  Moreover, the first time the post service medical evidence shows that the Veteran complained of having continuous back pain was after his 1992 work-related injury which, in turn, was after an "acceleration-deceleration" injury in 1990 for which he received treatment for his back.  Indeed, x-rays by the treating chiropractor noted that while degenerative changes had preceded that injury, such degenerative changes were significantly aggravated by that injury.  Moreover, the changes shown in 1990 were noted as degenerative, as opposed to being a form of traumatic arthritis resulting from injury, much less injury almost two decades earlier during his first period of service.  In addition, Dr. V. found that the degenerative changes found in the low back were due to his body habitus.

His testimony as to continuous back and neck pain since service is not credible.  The evidence shows that his first postservice complaints of, as well as treatment for, spinal disability was after the first of several postservice injuries.  Although the Veteran testified that clinical records in 1986 and 1988 relate to his neck or back, this is not facially self-evident from those records, and the Veteran has been uncooperative in trying to obtain the treatment records which form the bases of these documents.  Since he was well aware of potential entitlement to VA benefits when he initially filed a VA claim in 1971, it would be reasonable to expect that if he had had a disability of the cervical and thoracolumbar spine following discharge from his first period of service in December 1971, that he would at that time have filed a claim for service connection for disability of the cervical and thoracolumbar spinal segments.  However, he did not and this suggests that he did not have or believe that he had a disability of the cervical and thoracolumbar spinal segments related to military service at that time.  Moreover, he has not proffered any reason for not having filed a claim for service connection for disability of the cervical and thoracolumbar spine prior to his first documented postservice injury in 1990.  

Using the very scenario which the Veteran proposes, trauma from in-service activities as the cause of chronic and disabling cervical and thoracolumbar spine pathology, it would be reasonable to expect that he would have complained of symptoms of both during the immediate years following his first period of active service or during his second period of active service.  However, he did not; rather, when examined in the immediate years after his first period of active service, he made no mention of any cervical or thoracolumbar complaints to the medical examiners who conducted examinations and did not file a claim for disability of either of those spinal segments.  Likewise, he only filed a VA claim for service connection for spinal disability in 1994, following not one but two postservice injuries.  This means that the absence of corroborating clinical evidence takes on greater significance and, as such, impact his credibility of the Veteran's lay statements of continuously having had symptoms of the neck and back and that the clinical records in 1986 and 1988 related to either or both spinal segments.  

The Veteran has not reported or testified that he was given a diagnosis during either period of service of a cervical or a thoracolumbar spine disorder, or a diagnosis of arthritis within one year of service discharge from either period of service, i.e., in December 1971 and April 1974, of a cervical or a thoracolumbar spine disorder.  

Diagnoses or opinions which are based solely on a history provided by a veteran means that such "can be no better than the facts alleged by the appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Wilson v. Derwinski, 2 Vet. App. 614 (1992) and Wood v. Derwinski, 1 Vet. App. 190 (1991).  A medical opinion predicated upon a history related by a veteran may not be refuted or disregard solely on that basis, but this fact may be considered in determining the probative value of the statement.  Kowalski v. Nicholson, 19 Vet. App. 171, 170 (2005).  Rather, a medical opinion predicated upon an uncorroborated clinical history related by a veteran can only be as good as the history relied upon.  Reonal v. Brown, 5 Vet. App. 458 (1993)("an opinion based upon an inaccurate factual premise has no probative value.").  

The Board finds that the opinion of the 2008 VA examiner, when fairly read in the context of the entire examination report, is not ambiguous.  The objection to the conclusion of the 2008 VA examiner that a positive medical nexus could not be made without resorting to speculation appears to focus on the fact that this conclusion was not followed by an expressly worded rationale.  However, taken in context and fairly read, it is clear that the rationale preceded the conclusion.  In other words, the rationale was provided first as the basis for and followed by the conclusion.  In reviewing the report of the 2008 VA examination, the Board finds that first, the examiner observed that while there was a complaint of back pain at service discharge, there was no complaint of neck pain.  Second, the examiner noted that no back pathology was found on an orthopedic evaluation at service discharge.  Third, there was no clinical evidence during the interim between his two periods of active service (and it is not contended that the Veteran sought or received treatment for neck or back complaints during that interim).  Fourth, that the service treatment records of the second period of service were silent as to any back or neck complaints or findings.  Fifth, the examiner specifically noted that the evidence in the 1980s of medical excuses from work do not reflect that the reason related to the Veteran's neck or back.  Sixth, the examiner noted that actual documentation of pathology of the neck and back did not antedate the 1990s (commencing with the first of several postservice injuries).  Given this, it is clear from the record that the 2008 VA examiner's conclusion was quite definitive and, so, is not ambiguous.  Thus, the fact that the rationale for why a positive opinion could not be reached without resorting to unfounded speculation preceded, rather than followed, the conclusion is not ambiguous.  In this regard it must be borne in mind that physicians that prepare reports of medical examinations for the purpose of rendering opinions are not lawyers and, thus, such reports cannot be held to a high legalistic standard.  

With respect to evidence that might clarify any putative ambiguity, the only such possible evidence is the reasons for the medical excuses from work in the 1980s.  In this regard, while the Veteran has testified that these were issued because of his back, this explanation, even while under oath, is lacking in credibility inasmuch as (1) he did not file a claim for neck and back disability when he first had the opportunity to do so in 1971, (2) there is otherwise no clinical evidence of neck or back disability following his discharge from his first period of service until his postservice injury in 1992, and (3) the contemporaneous clinical evidence shows that his earliest complaint of chronic low back pain related such pain to his first postservice work-related injury.  

In support of the Veteran's claims for service connection he submitted a statement indicating that he had appointments with a chiropractor in July and August 1986.  He further submitted a physician's statement dated in September 1986, which noted that the Veteran had been examined and that he was unable to work for two weeks.  Also, he submitted medical records dated in September 1988, which noted that he should be placed on light duty for ten days.  The underlying disability in each of these records was not indicated.  Releases for these records were sent to the Veteran and he has failed to cooperate.  38 C.F.R. § 3.158 (2013); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Moreover, as discussed, the Veteran and his attorney were repeatedly advised that additional evidence could be submitted.  The rationale of the prior Board decision made it clear that the lack of such evidence was crucial.  Even absent the rationale of the prior Board decision, the Veteran's attorney is experienced in veteran's law and, so, was aware of the significance of cooperating to obtain such evidence, as well as more complete records relating to any workers compensation claim following his postservice work-related injury.  

With respect to the 2012 VA medical opinion, the examiner found that it was "less likely than not" that the Veteran's low back and neck disorders were the result of his military service.  First, the examiner indicated that the first evidence of spinal abnormalities was an imaging study in October 1992 which showed degenerative joint disease of the cervical spine but also revealed normal vertebral body heights for the cervical and lumbar spinal segments, and no compression fractures or wedging were apparent.  The examiner further explained that compression fractures would be a likely finding with repetitive impact injuries from jumping or falling from significant heights, for example, from jumping from helicopters as described by the Veteran.  Moreover, the 2012 VA examiner also described the three favorable private medical opinions as being expressions of theoretical causes of the Veteran's degenerative joint disease based "on the veteran's self-described injuries and history, rather than a review of any other evidence on file.  None of the three private medical opinions addressed or gave any significance to the Veteran's postservice injuries or the fact that prior to the 1990 injury there was only a single and isolated notation of a complaint of a back problem.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds that the history related, and testified to, by the Veteran is not corroborated by the other evidence on file and is in contrast to the earliest report of having chronic or continuous back pain only since at least his second, 1992, postservice injury.  Caluza, 7 Vet. App. at 506.  Because the favorable private medical opinions are premised upon this history, which is not credible, these medical opinions, in turn, are of no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  In contrast, the VA medical opinions in this case are entitled to greater probative value because they relied upon a review of the entire evidentiary record and did not rely solely upon a clinical history related by the Veteran.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a thoracolumbar spine disorder and a cervical spine disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a thoracolumbar spine disorder, to include postoperative residuals of surgery for degenerative disc disease, is denied.  

Service connection for a cervical spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


